Case 1:20-cv-00604-RDA-IDD Document 1 Filed 05/29/20 Page 1 of 5 PageID# 15



                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA


                 COMPLAINT UNDER CIVIL RIGHTS ACT 42 U.S.C.§ 1983

                                                       Action Number
                                                                 (To be supplied by ihe Clerk. U.S. District Court)


 Please fill out this complaini form completely. The Court needs the information requested in
 order to assure that your complaint is processed as quickly as possible and that all your claims
 are addressed. Please print/write legibly or type.

 1.     PARTIES


 A.     Plaintiff:

       (a).                                           (fa)
              (Name)                                         (Inmate number)


              (Address)

                             ,\/h
 Plaintiff MUST keep the Clerk of Court notified of any change of address due to transfer
 or release. If plaintiff fails to keep the Clerk informed of such changes, this action may be
 dismissed.


 Plaintiff is advised that only persons acting under the color of state law are proper
 defendants under Section 1983. The Commonwealth of Virginia is immune under the
 Eleventh Amendment. Private parties such as attorneys and other inmates may not be
 sued under Section 1983. In addition, liability under Section 1983 requires personal action
 by the defendant that caused you harm. Normally, the Director of the Department of
 Corrections, wardens,and sheriffs are not liable under Section 1983 when a claim against
 them rests solely on the fact that they supervise persons who may have violated your rights.
 In addition, prisons,jails, and departments within an institution arc not persons under
 Section 1983.


 B.     Defendant(s):

I.     (a)
              (Name)                                         (Title/Job Description)
       (c)
              (Address)




      m
Case 1:20-cv-00604-RDA-IDD Document 1 Filed 05/29/20 Page 2 of 5 PageID# 16
Case 1:20-cv-00604-RDA-IDD Document 1 Filed 05/29/20 Page 3 of 5 PageID# 17
Case 1:20-cv-00604-RDA-IDD Document 1 Filed 05/29/20 Page 4 of 5 PageID# 18
Case 1:20-cv-00604-RDA-IDD Document 1 Filed 05/29/20 Page 5 of 5 PageID# 19
